Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or teaches stops protruding from interior surfaces of the sidewalls, the stops being configured to interact with the printed circuit board in response to translational movement of the printed circuit board and/or the mating face, one with respect to the other, along a direction perpendicular to a direction passing through the first end and the second end of each connecting pin so as to keep the base in the contact position; in combination with the rest of the subject matter of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/GARY F PAUMEN/Primary Examiner, Art Unit 2833